Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 1/9/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities: page 1, line 10 “… multiple TSP testing shuttles, each of which is designed to have one of said camera testing jigs…” wherein the term “camera” should be changed to “TSP” so that the phrase reads “multiple TSP testing shuttles, each of which is designed to have one of said TSP testing jigs”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., (KR 20000004195 A), herein referred to as “Hong,” in view of Diperna et al., (US 20160192213 A1), herein referred to as “Diperna.”
Regarding Claim 1, Hong discloses: An automated functional testing system comprising: a touch screen panel ("TSP") load conveyor for carrying test device inside a TSP load/unload region of a TSP testing subsystem (Abstract, #10. Abstract discloses “a loading means installed on the main frame (11) for loading and unloading the product (P) between the main conveyor (10) and the test jig (12)”; it is known that the disclosed configuration can be used for any testing subsystem); a TSP unload conveyor for removing from said TSP load/unload region of said TSP testing subsystem test device that passes testing inside said TSP testing subsystem (Abstract, #10); a TSP reject conveyor for removing from said TSP load/unload region of said TSP testing subsystem test device that fails testing inside said TSP testing subsystem (Abstract, #16; page 3, para. beginning with “In order to…”. Abstract discloses “a separator for moving a poor product (P) to the other conveyor according to the test result of the tester (18).” It also discloses “A separator 16 for allowing the defective product P to move away from the main conveyor 10 according to the test result of the tester 18 and move to another conveyor”); multiple TSP testing jigs disposed between said TSP load conveyor and said TSP unload conveyor or said TSP reject conveyor (Abstract, #12. Abstract discloses “a test jig (12) installed on the main frame (11) for separately fixing a plurality of product (P)”; Duplicating well known parts, such as jigs, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)); and a TSP load/unload robot, in a first operative state, transfers test device from said TSP load conveyor to one of said multiple TSP testing jigs (Abstract, #10, #12; page 3, para. starting “In addition, the loading means…”. Abstract discloses “a loading means installed on the main frame (11) for loading and unloading the product (P) between the main conveyor (10) and the test jig (12)”; It is within the capability of a person of ordinary skill in the art to use the  disclosed configuration for any testing subsystem), wherein said TSP load/unload robot, in a second operative state, transfers test device from one of said multiple TSP testing jigs to said TSP unload conveyor when test device passes testing inside said TSP testing subsystem (Abstract, #10; page 3, para. starting “In addition, the loading means…”. Abstract discloses “a separator (16) for moving a poor product (P) to the other conveyer according to the a test result of the tester (18); and a control panel (17) for controlling the loading means, the connector (14), and the separator (16)”.  A person of ordinary skill in the art would be able to program the loading/unloading as required.), and wherein said TSP load/unload robot, in a third another operative state, transfers test device from one of said multiple TSP testing jigs to said TSP reject conveyor when test device fails testing inside said TSP testing subsystem (Abstract, #10; page 3, para. starting “In addition, the loading means…”), wherein said TSP load/unload robot is different from said TSP robot (Page 3, Para. beginning with “In addition...” Reference discloses using multiple robots for different functions. Duplicating well known parts, such as robots, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)).  Hong is silent on: of a TSP testing subsystem; multiple TSP testing shuttles, each of which is designed to have one of said TSP testing jigs secured thereon and is designed to displace one of said TSP testing jigs, in Y- direction, back and forth from said TSP load/unload region to a TSP test region; a TSP robot including a stylus end effector designed to contact predetermined contact regions on display screen of test device for testing TSP functionalities of test device.
Diperna teaches: of a TSP testing subsystem ([0013] [0014]. Reference discloses a tester system that allows a user to perform a series of hardware and software tests on smart phones; A person of ordinary skill in the art would be able to perform a TSP test with the disclosed moveable stylus as required); multiple TSP testing shuttles, each of which is designed to have one of said TSP testing jigs secured thereon and is designed to displace one of said TSP testing jigs, in Y- direction, back and forth from said TSP load/unload region to a TSP test region ([0118]. Reference discloses “in order to reduce human intervention and further automate the testing process, the Smart Box 300 can be equipped with a robotic arm that places the smart device into the custom phone holder.” It is known for robotic arms to be able to move in y-direction); a TSP robot including a stylus end effector designed to contact predetermined contact regions on display screen of test device for testing TSP functionalities of test device ([0014] teaches “embodiments of the present invention are configured to allow the stylus and mobile device the mobility so that the stylus can make contact with the device at any location on the device to interface therewith.”  Reference discloses stylus that can move in the x, y and z directions.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hong with Diperna to increase the amount of testing features and functionality that can be performed on a test device.
Regarding Claim 2, Hong/Diperna disclose The automated functional testing system of claim 1 as described above.  Hong further teaches: further comprising a TSP robot controller that controls operation of each of said TSP load/unload robot, said TSP robot and multiple of said TSP testing shuttle (Abstract, #10. Abstract discloses “and a control panel (17) for controlling the loading means, the connector (14), and the separator (16)”.  A person of ordinary skill in the art would be able to program the loading/unloading as required.)
Regarding Claim 3, Hong/Diperna disclose The automated functional testing system of claim 2 as described above. Diperna further teaches: further comprising a test application controller that controls operation of said TSP robot controller and provides TSP test applications to test TSP functionalities of test device. ([0015]. Reference discloses “…and use a computer connected to the Smart Box to select one or more tests to be applied to the device. The test software on the computer interacts with Smart Box to engage the smart device under test and the robotics of the Smart Box to exercise the various functions of the smart device.”)
Regarding Claim 7, Hong/Diperna disclose The automated functional testing system of claim 1 as described above. Diperna further teaches: further comprising: a download testing subsystem arranged prior to said TSP testing subsystem ([0013] [0014]. Reference discloses a tester system that allows a user to perform a series of hardware and software tests on smart phones; A person of ordinary skill in the art would be able to perform a download test as required); and a camera testing subsystem arranged after said TSP testing subsystem, such that inside said download testing subsystem, download functionalities of test device are tested, inside said TSP testing subsystem, TSP functionalities of test device are tested and inside camera testing subsystem, camera functionalities of test device are tested. ([0034], [0077], [0085] Figure 12. Reference discloses a tester system that allows a user to perform tests on cameras)
Regarding Claim 20, Hong discloses A process for automatic functional testing, said process comprising: loading, using a download loading/unloading robot, a test device on a download testing jig present inside a download testing subsystem (Abstract, #10. Abstract discloses “a loading means installed on the main frame (11) for loading and unloading the product (P) between the main conveyor (10) and the test jig (12)”; it is known that the disclosed configuration can be used for any testing subsystem); wherein said download loading/unloading robot is different from said download robot (Page 3, Para. beginning with “In addition...”. Reference discloses using multiple robots for different functions. Duplicating well known parts, such as robots, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)); conveying, using said download loading/unloading robot and a touch screen panel("TSP") loading/unloading robot, said test device from said download testing subsystem to a TSP testing subsystem (page 3, para. starting “In addition, the loading means…”; Page 4, para. starting “In addition, the control panel…”. Reference discloses using robots, jigs etc. to load/unload device after testing.  A person of ordinary skill in the art would be able to program operation as required). Hong is silent on: installing on said test device, using a download robot including a download test application connector, a wireless connection profile that enables a wireless connection between said test device and a test application controller; launching, using said test application controller, said wireless connection profile on said test device present inside said TSP testing subsystem to establish a wireless connection between said test device and said test application controller; and retrieving, using said wireless connection, from said test device a device identification code of said test device, wherein a communications network uses said device identification code to identify said test device and to cease unauthorized use of said test device in an operational state.
Diperna teaches: installing on said test device, using a download robot including a download test application connector, a wireless connection profile that enables a wireless connection between said test device and a test application controller ([0082] [0107]. Reference discloses using downloadable test packages using USB or Wi-Fi, and communicate information between the test device and test automation software on the system controller); launching, using said test application controller, said wireless connection profile on said test device present inside said TSP testing subsystem to establish a wireless connection between said test device and said test application controller ([0082] [0107]); and retrieving, using said wireless connection, from said test device a device identification code of said test device ([0110] [0111]. Reference discloses identifying each device with a code and communicating that to the system controller), wherein a communications network uses said device identification code to identify said test device and to cease unauthorized use of said test device in an operational state ([0110] [0111]
[0112]. Reference discloses identifying each device with a code and communicating that to the system controller and being able to do many things with the coding information.  It is within the capability of the person or ordinary skill in the art to add additional functionality).
Regarding Claim 21, Hong/Diperna discloses The process of automated functional testing of claim 20 as described above. Diperna further discloses: further comprising downloading, using said download test application connector, on said test device one or more download test applications and/or an operating system, each of which is stored on a download test application controller ([0082] [0107]. Reference discloses using downloadable test packages using USB or Wi-Fi, and communicate information between the test device and test automation software on the system controller), wherein said download test application controller is different from said test application controller (Abstract discloses a controller for the testing apparatus. Duplicating well known parts, such as controllers for performing different functions, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)), and wherein said installing is carried out after or at same time as said downloading ([0082] [0107]. Reference discloses using downloadable test packages using USB or Wi-Fi, and communicate information between the test device and test automation software on the system controller.  Order of installation can be programmed by a person of ordinary skill in the art).
Regarding Claim 22, Hong/Diperna discloses The process of automated functional testing of claim 20 as described above. Diperna further discloses: further comprising storing said device identification code on said test application controller ([0110] [0111]. Reference discloses identifying each device with a code and communicating that to the system controller).
Regarding Claim 23, Hong/Diperna discloses The process of automated functional testing of claim 20 as described above. Diperna further discloses: further comprising: testing, using a TSP robot, TSP functionalities of said test device ([0013] [0014]. Reference discloses a tester system that allows a user to perform a series of hardware and software tests on smart phones; A person of ordinary skill in the art would be able to perform a TSP test with the disclosed moveable stylus as required); obtaining, using said test application controller, TSP test results of said test device generated from said testing TSP functionalities ([0081]. Reference discloses generating reports with test results); and associating and storing, using said test application controller, said TSP test results of said test device with said device identification code of said test device ([0110] [0111] [0112]. Reference discloses identifying each device with a code and communicating that to the system controller [0110]. It also discloses saving information about the specific device in the controller for future use [0112]).
Claims 4-6 are rejected under 35. U.S.C. 103 as being unpatentable over Hong in view of Diperna, and in further view of Yoo, (KR 20070000139 A), herein referred to as “Yoo.”
Regarding Claim 4, Hong/Diperna disclose The automated functional testing system of claim 1 as described above.  Hong/Diperna are silent on: wherein said TSP reject conveyor extends in a direction that is perpendicular to a direction of extension of said TSP load conveyor or of said TSP unload conveyor.
Yoo teaches: wherein said TSP reject conveyor extends in a direction that is perpendicular to a direction of extension of said TSP load conveyor or of said TSP unload conveyor (Fig 4, #1410, #1420, #1430; page 6, para. starting “The unloading robot…”. Reference discloses a load conveyor (1410), an unload conveyor (1420), and a reject conveyor (1430); 1430 is shown perpendicular to 1410 and 1420).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hong/Diperna with Yoo in order further automate testing procedures and increase productivity and efficiency.
Regarding Claim 5, Hong/Diperna disclose The automated functional testing system of claim 1 as described above.  Hong/Diperna are silent on: wherein said TSP load conveyor aligns with or is same as download unload conveyor that is part of a download testing subsystem, and wherein said TSP unload conveyor aligns with or is same as a camera load conveyor that is part of a camera testing subsystem.
Yoo teaches: wherein said TSP load conveyor aligns with or is same as download unload conveyor that is part of a download testing subsystem (Fig 4, #1410, #1420, #1430; page 4, para. starting “Meanwhile…”; page 5, para. starting “The transfer unit 1400…; page 6, para. starting “The unloading robot…”. Reference discloses a load conveyor (1410), an unload conveyor (1420) in alignment), and wherein said TSP unload conveyor aligns with or is same as a camera load conveyor that is part of a camera testing subsystem (Fig 4, #1410, #1420, #1430; page 4, para. starting “Meanwhile…”; page 5, para. starting “The transfer unit 1400…; page 6, para. starting “The unloading robot…”. (Reference discloses a load conveyor (1410), an unload conveyor (1420) in alignment; A person of ordinary skill in the art would understand to line up the unload conveyor from one subsystem to the load conveyor of the next downstream testing subsystem station; The actual next subsystem to be tested can vary is within the person or ordinary skill in the art’s ability to select as required.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hong/Diperna with Yoo in order further automate testing procedures and increase productivity and efficiency of testing multiple functions.
Regarding Claim 6, Hong/Diperna disclose The automated functional testing system of claim 1 as described above.  Hong/Diperna are silent on: wherein said TSP load/unload robot, in said first, said second and said third operative states, traverses in X-direction to load or unload test device in said TSP load/unload region, before and after testing inside said TSP subsystem.
Yoo teaches: wherein said TSP load/unload robot, in said first, said second and said third operative states, traverses in X-direction to load or unload test device in said TSP load/unload region, before and after testing inside said TSP subsystem (Fig. 5, #1210, #1220, #1230, #1240; page 4, para. starting “As shown in FIG. 5…”. Reference discloses loading robots 1210 & 1220 and unloading robots 1230 & 1240 move along the X-axis gantry)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hong/Diperna with Yoo in order further automate testing procedures of mobile devices and increase productivity and efficiency.
Claims 8 and 10-19 are rejected under 35 U.S.C. 103 as be as being unpatentable over Hong in view of Diperna, and in further view of Ding et al., (CN 105338149 A), herein referred to as “Ding.”
Regarding Claim 8, Hong discloses: A method of automated functional testing, said method comprising: determining or receiving information whether a touch screen panel ("TSP") jig is vacant (Page 4, para. starting “In addition, the control panel…”. Reference discloses a “a switch for detecting that the product P is waiting in the vicinity of the test jig 12, a switch for detecting a state in which the product P is loaded in the test jig 12”), wherein said TSP testing jig is present inside a TSP testing subsystem (Page 4, para. starting “In addition, the control panel…”. Reference discloses a “a switch for detecting that the product P is waiting in the vicinity of the test jig 12, a switch for detecting a state in which the product P is loaded in the test jig 12” signifying that the testing is the testing subsystem); placing, using a TSP load/unload robot, said test device on said vacant TSP testing jig to produce an occupied TSP testing jig, if said TSP testing jig is deemed to be vacant, and if said test device is detected on said TSP load conveyor (Page 3, para. starting “In addition,…”. Reference discloses using loading/unloading robots to load device from conveyor to test jig); conveying, using said TSP load/unload robot, said test device present at said occupied TSP testing jig to a TSP unload conveyor, if said TSP test result indicates that said test device passed said testing TSP functionalities (page 3, para. starting “In addition, the loading means…”; Page 4, para. starting “In addition, the control panel…”. Reference discloses using robots, jigs etc. to load/unload device after testing.  A person of ordinary skill in the art would be able to program operation as required.); and removing, using said TSP load/unload robot, said test device from said occupied TSP testing jig to a TSP reject conveyor, if said TSP test result indicates that said test device failed said testing TSP functionalities (page 3, para. starting “In addition, the loading means…”; Page 4, para. starting “In addition, the control panel…”. Reference discloses using robots, jigs etc. to load/unload device after testing.  A person of ordinary skill in the art would be able to program operation as required.).  Hong is silent on: determining, using a TSP load conveyor sensor, whether a test device is detected on a TSP load conveyor; downloading, using a wireless connection and on said test device, one or more TSP test applications that are stored on a test application controller; testing, using one or more of said TSP test applications in conjunction with said TSP robot, TSP functionalities of said test device; generating a TSP test result, which indicates whether said test device passed or failed said testing TSP functionalities;
Diperna teaches: downloading, using a wireless connection and on said test device, one or more TSP test applications that are stored on a test application controller ([0082] [0107]. Reference discloses using downloadable test packages using USB or Wi-Fi, and communicate information between the test device and test automation software on the system controller); testing, using one or more of said TSP test applications in conjunction with said TSP robot, TSP functionalities of said test device ([0082]. Reference discloses using downloadable test packages and generate custom test scenarios); generating a TSP test result, which indicates whether said test device passed or failed said testing TSP functionalities ([0081] Reference discloses generating reports with test results).
Ding further teaches: determining, using a TSP load conveyor sensor, whether a test device is detected on a TSP load conveyor (Page 3, para. starting “2, The adhesive tape…”. Reference discloses sensor that detects device which then allows test stage to proceed)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hong, Diperna and Yoo in order further automate testing procedures of mobile devices and increase productivity and efficiency.
Regarding Claim 10, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Hong further discloses: further comprising: determining or receiving information whether one or more of multiple TSP testing jigs are vacant (Page 4, para. starting “In addition, the control panel…”. Reference discloses a “a switch for detecting that the product P is waiting in the vicinity of the test jig 12, a switch for detecting a state in which the product P is loaded in the test jig 12” signifying that the testing is the testing subsystem), wherein said multiple TSP testing jigs are present inside said TSP testing subsystem (Page 4, para. starting “In addition, the control panel…”); and placing, using said TSP load/unload robot, said multiple test devices, one said test device at a time, on said multiple vacant TSP testing jigs until said multiple vacant TSP testing jigs are filled and said multiple test devices fill said multiple vacant TSP testing jigs to produce multiple occupied TSP testing jigs inside said TSP testing subsystem (Page 3, para. starting “In addition,…”; Page 3, para. starting “The test jig 12,…”. Reference discloses using loading/unloading robots to load device from conveyor to test jig.  Reference also discloses the testing apparatus handling multiple devices. It is within the capability of a person of ordinary skill in the art to configure testing apparatus for testing multiple as required)
Ding further teaches: determining, using said TSP load conveyor sensor, whether one or more of said multiple test devices are detected, one said test device at a time, on said TSP load conveyor (Page 3, para. starting “2, The adhesive tape…”. Reference discloses sensor that detects device which then allows test stage to proceed. It is within the capability of a person of ordinary skill in the art or arrange sensors as required).
Regarding Claim 11, Hong/Diperna/Ding disclose The method of automated functional testing of claim 10 as described above. Hong further discloses: further comprising testing simultaneously TSP functionalities of said multiple test devices after said multiple occupied TSP testing jigs are produced inside said TSP testing subsystem (Page 5, para. starting “At this time,…”. Reference discloses testing multiple devices at the same time)
Regarding Claim 12, Hong/Diperna/Ding disclose The method of automated functional testing of claim 10 as described above. Hong further discloses: further comprising placing, using same said TSP load/unload robot, another of said test devices on said vacant TSP testing jig after said conveying or said removing vacates said TSP testing jig by unloading said test device therefrom (Page 3, para. starting “In addition,…”; Page 3, para. starting “The test jig 12,…”. Reference discloses using loading/unloading robots to load device from conveyor to test jig.  Reference also discloses the testing apparatus handling multiple devices. It is within the capability of a person of ordinary skill in the art to configure testing apparatus for testing multiple as required)
Regarding Claim 13, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Diperna further discloses: wherein said testing TSP functionalities of said test device includes testing one without-axis functionality chosen from a group comprising wireless connection-related functionality, short range wireless interconnection- related functionality, and charging functionality of said test device, and wherein without-axis functionality refers to functionalities that do not require linear movement of said test device along any of X-direction, Y-direction and Z-direction ([0016] [0239]; Claim 4. Reference discloses testing wireless capabilities [0016], Claim 4; Can be programmed to determine the amount of charge being held by battery [0239], without-axis functionality)
Regarding Claim 14, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Diperna further discloses: wherein said testing TSP functionalities of said test device includes drawing, using a stylus robot, a pattern on said display screen of said test device, wherein said drawing includes moving said stylus robot in X-direction, Y-direction and Z-direction ([0014]. Reference discloses “apparatus comprising robotics that allows the smart device to be moved in the x, y and z directions. Further, the apparatus comprises a stylus that can also move in the x, y and z directions and be used to actuate buttons on the smart device. In one embodiment of the present invention the smart device moves in the x and y direction while the stylus moves in the z direction.”), and wherein said drawing said pattern is carried out when one or more of said TSP test applications are active on said test device ([0013] [0014] teaches a tester system that allows a user to perform a series of hardware and software tests on smart phones; A person of ordinary skill in the art would be able to perform a TSP test with the disclosed moveable stylus as required.  [0082] teaches using downloadable test packages and generate custom test scenarios. It is within the capabilities of a person of ordinary skill in the art to generate custom test scenarios as required).
Regarding Claim 15, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Diperna further discloses: wherein said testing TSP functionalities of said test device includes testing three-dimensional functionalities, which include moving said stylus robot in X-direction, Y-direction and Z-direction ([0014]. Reference discloses “apparatus comprising robotics that allows the smart device to be moved in the x, y and z directions. Further, the apparatus comprises a stylus that can also move in the x, y and z directions and be used to actuate buttons on the smart device. In one embodiment of the present invention the smart device moves in the x and y direction while the stylus moves in the z direction.”), and wherein said moving said stylus robot in Z-direction comprises: contacting, using said stylus robot, one or more predetermined contact regions on said display screen of said test device ([0014]. Reference discloses “In one embodiment of the present invention the smart device moves in the x and y direction while the stylus moves in the z direction. Accordingly, embodiments of the present invention are configured to allow the stylus and mobile device the mobility so that the stylus can make contact with the device at any location on the device to interface therewith.”  Predetermined contact regions can be programmed as required); applying varying amount of pressure on each of one or more of said predetermined contact regions ([0237]. Reference discloses the stylus’ ability to depress keys; the stylus can be programmed to press on screen as required); and evaluating an amount of light emitted through said display screen under varying amount of pressure ([0098]. Reference discloses the testing apparatus being equipped with “an external light sensor or meter (not shown in FIG. 3) to measure light intensity from the smart device (e.g., flash and display light intensity).”).
Regarding Claim 16, Hong/Diperna/Ding disclose The method of automated functional testing of claim 15 as described above. Diperna further discloses: wherein one or more of said predetermined contact regions are scattered on said display device so that different parts of said displays screen are tested during said testing TSP functionalities ([0014] Reference discloses “In one embodiment of the present invention the smart device moves in the x and y direction while the stylus moves in the z direction. Accordingly, embodiments of the present invention are configured to allow the stylus and mobile device the mobility so that the stylus can make contact with the device at any location on the device to interface therewith.”  Predetermined contact regions can be programmed as required).
Regarding Claim 17, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Hong further discloses: wherein after said testing of TSP functionalities of said test device is complete, providing said test results from said test application controller to said TSP load/unload robot (page 3, para. starting “In addition, the loading means…”; Page 4, para. starting “In addition, the control panel…”. Reference discloses using robots, jigs etc. to load/unload device after testing.  A person of ordinary skill in the art would be able to program operation as required).
Regarding Claim 18, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Diperna further discloses: further comprising testing camera functionalities of said test device, in a camera testing subsystem, after said conveying said test device to a TSP unload conveyor ([0034][0077][0085] Figure 12. Reference discloses a tester system that allows a user to perform tests on cameras).
Regarding Claim 19, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Diperna further discloses: wherein said testing TSP functionalities includes testing for at least one functionality of said test device chosen from a group comprising test application launching functionality, applications launching functionality, wireless connection-related functionality, short range wireless interconnection-related functionality, geometric sensing-related functionality, global positioning system ("GPS")-related functionality, charging functionality, touch screen functionality, three-dimensional touch functionality, advance touch functionality and with-axis functionality ([0013][0014][0016] [0239], Claim 4. Reference discloses testing wireless capabilities [0016], Claim 4; Can be programmed to determine the amount of charge being held by battery [0239], without-axis functionality; GPS [0228]; Reference discloses a tester system that allows a user to perform a series of hardware and software tests on smart phones; A person of ordinary skill in the art would be able to perform a download test as required and program other operations accordingly).
Claim 9 is rejected under 35 U.S.C. 103 as be as being unpatentable over Hong in view of Diperna, Ding and in further view of Lee et al., (KR 100213105 B1), herein referred to as “Lee.”
Regarding Claim 9, Hong/Diperna/Ding disclose The method of automated functional testing of claim 8 as described above. Hong further discloses: determining or receiving information whether a download testing jig is vacant (Page 4, para. starting “In addition, the control panel…”. Reference discloses a “a switch for detecting that the product P is waiting in the vicinity of the test jig 12, a switch for detecting a state in which the product P is loaded in the test jig 12” signifying that the testing is the testing subsystem), wherein said download testing jig is present inside a download testing subsystem (Page 4, para. starting “In addition, the control panel…”); placing, using a download load/unload robot, said test device on said vacant download testing jig to produce an occupied download testing jig, if said download testing jig is deemed vacant, and if said test device is detected on said download load conveyor (Page 3, para. starting “In addition,…”. Reference discloses using loading/unloading robots to load device from conveyor to test jig); conveying, using said download load/unload robot, said test device present at said occupied download testing jig to a download unload conveyor, if said download test result indicates that said test device passed said testing download functionalities (page 3, para. starting “In addition, the loading means…”; Page 4, para. starting “In addition, the control panel…”. Reference discloses using robots, jigs etc. to load/unload device after testing.  A person of ordinary skill in the art would be able to program operation as required.); and removing, using said download load/unload robot, said test device from said occupied download testing jig to a download reject conveyor, if said download test result indicates that said test device failed said testing download functionalities (page 3, para. starting “In addition, the loading means…”; Page 4, para. starting “In addition, the control panel…”).
Diperna further teaches: further comprising performing download testing prior to said determining or said receiving information whether download testing jig is vacant, wherein said performing includes ([0013] [0014]. Reference discloses a tester system that allows a user to perform a series of hardware and software tests on smart phones; A person of ordinary skill in the art would be able to perform a download test as required and program operations accordingly); downloading on said test device, using said download test application connection, one or more download test applications stored on a download test application controller ([0082] [0107]. Reference discloses using downloadable test packages using USB or Wi-Fi, and communicate information between the test device and test automation software on the system controller), wherein said download test application controller is different from said test application controller (Abstract discloses a controller for the testing apparatus. Duplicating well known parts, such as controllers for performing different functions, is obvious and involves routine skill in the art (St. Regis paper Co. v. Bemis Co, 193 USPQ 8 (CA7 1977)); testing download functionalities of said test device, using said download test application controller in conjunction with one or more of said download test applications stored on said test device ([0082]. Reference discloses using downloadable test packages and generate custom test scenarios. It is within the capabilities of a person of ordinary skill in the art to generate custom test scenarios, including download functionalities); generating a download test result, which indicates whether said test device passed or failed said testing download functionalities ([0081]. Reference discloses generating reports with test results).
Ding further discloses: determining, using a download load conveyor sensor, whether a test device is detected on a download load conveyor (Page 3, para. starting “2, The adhesive tape…”. Reference discloses sensor that detects device which then allows test stage to proceed).
Hong/Diperna/Ding are silent on introducing, using a download robot, a download test application connector inside a test application receiving port on said test device to form a download test application connection. Lee discloses introducing, using a download robot, a download test application connector inside a test application receiving port on said test device to form a download test application connection (Fig. 2, #20; Page 3, para. starting “The robot 15…”. Reference discloses a connector inserter (20) that is programmed via a PLC. The connector inserter is functioning as a robot. Using particular robots for specific tasks is ordinary and customary)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hong, Diperna, Ding and Lee in order to further automate testing procedures of mobile devices and increase productivity and efficiency.
Claim 24 is rejected under 35 U.S.C. 103 as be as being unpatentable over Hong in view of Diperna and in further view of Lee.
Regarding Claim 24, Hong/Diperna discloses The process of automated functional testing of claim 20 as described above. Diperna further discloses: wherein said launching includes using said TSP test application connection in conjunction with said test application controller ([0082] [0107]. Reference discloses using downloadable test packages using USB or Wi-Fi, and communicate information between the test device and test automation software on the system controller), and wherein said introducing is carried out before said launching is carried out (([0082] [0107]. Reference discloses using downloadable test packages using USB or Wi-Fi, and communicate information between the test device and test automation software on the system controller. Order of installation can be programmed by person or ordinary skill in the art).
Hong/Diperna are silent on further comprising introducing, using a TSP robot, a TSP test application connector inside a test application receiving port on said test device to form a TSP test application connection.  
Lee discloses further comprising introducing, using a TSP robot, a TSP test application connector inside a test application receiving port on said test device to form a TSP test application connection (Fig. 2, #20; Page 3, para. starting “The robot 15…”. Reference discloses a connector inserter (20) that is programmed via a PLC. The connector inserter is functioning as a robot. Using particular robots for specific tasks is ordinary and customary).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hong, Diperna and Lee in order to further automate testing procedures of mobile devices and increase productivity and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES I BURRIS JR. whose telephone number is (571)272-3781. The examiner can normally be reached Monday - Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES I BURRIS/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863